Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities: The claim has several typos and, in an effort, to expedite the claims towards allowance corrections will be made for the objection.

As per claim 19, a skin marker representing a 3d contour of a person’s skin, needs to be “A skin model representing a 3D contour of a patient's skin”

19. A skin model representing a 3D contour of a patient's skin excluding a shoulder portion of the skin 3D model corresponding to a skin area adjacent to a shoulder joint of the patient that would substantially change its position relative to the target tissue and/or substantially change its contour as an arm linked to the shoulder joint rotates about the shoulder joint.

As per claim 20, captured images of the patient and the skin marker of Claim 19 for augmented reality without, needs to be, “captured images of the patient and the skin model of Claim 19 for augmented reality without”

20. A method of generating augmented reality, the method comprising: capturing images of a patient when the patient's body is set for a medical procedure; and registering the captured images of the patient and the skin model of Claim 19 for augmented reality without use of an artificial physical marker fixed to or placed on the patient's body.

 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-17 of U.S. Patent No. 10,970,862. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re broader in every way.

Instant Application
U.S. Patent No. 10,970,862.
15. A non-transitory storage medium storing a plurality of instructions executable by a computer, wherein the plurality of instructions, when executed, causes the computer: to receive information about a target tissue and information about a proposed medical procedure concerning the target tissue

16. A non-transitory storage medium storing a plurality of instructions executable by a computer, wherein the plurality of instructions, when executed, causes the computer:
to receive medical image data comprising a plurality of 2D cross-sectional images of a patient's body that encompasses a target tissue;
to process the medical image data to generate a skin 3D model defining a 3D contour of the patient's skin; 

to process the medical image data to generate a skin 3D model defining a 3D contour of the patient's skin;

to receive information about the target tissue and information about a proposed medical procedure to treat or examine the target tissue; and

to receive information about the target tissue and information about a proposed medical procedure for treating or examining the target tissue;
 to remove, from a skin 3D model representing a 3D contour of a patient's skin, a shoulder portion of the skin 3D model corresponding to a skin area adjacent to a shoulder joint of the patient that would substantially change its position relative to the target tissue and/or substantially change its contour as an arm linked to the shoulder joint rotates about the shoulder joint, thereby providing a skin marker
to identify one or both of (1) a first skin area of the patient that would contact or directly face a lying surface on which the patient would lie during the proposed medical procedure, and (2) a second skin area of the patient adjacent to a shoulder joint of the patient's body that would substantially change its position relative to the target tissue and/or substantially change its contour as an arm linked to the shoulder joint moves about the shoulder joint; and
to remove, from the skin 3D model, one or both of (1) a first portion of the skin 3D model corresponding to the identified first skin area and (2) a second portion of the skin 3D model corresponding to the identified second skin area
that comprises at least part of the skin 3D model excluding the shoulder portion therefrom.
thereby providing a skin marker that comprises at least part of the skin 3D model excluding one or both of the first portion and the second portion therefrom.



Instant Application
1
2
3
4
5
6
7
8
9
U.S. Patent No. 10,970,862.
1
2
3
1
4
17
1
8
10



Instant Application
10
11
12
13
14
15
16
17
18
U.S. Patent No. 10,970,862
11
11
12
13
14
16
16
1 & 10
17


Instant Application
19
20
U.S. Patent No. 10,970,862
15
1





Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-17 of U.S. Patent No. 11,341,622. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re broader in every way.

Instant Application
U.S. Patent No. 11,341,622
15. A non-transitory storage medium storing a plurality of instructions executable by a computer, wherein the plurality of instructions, when executed, causes the computer: to receive information about a target tissue and information about a proposed medical procedure concerning the target tissue

15. (Original) A non-transitory storage medium storing a plurality of instructions executable by a computer, wherein the plurality of instructions, when executed, causes the computer: to receive medical image data comprising a plurality of 2D cross-sectional images of a patient's body that encompasses a target tissue;
to process the medical image data to generate a skin 3D model defining a 3D contour of the patient's skin; 

to process the medical image data to generate a skin 3D model defining a 3D contour of the patient's skin;
to receive information about the target tissue and information about a proposed medical procedure to treat or examine the target tissue; and

to receive information about the target tissue and information about a proposed medical procedure to treat or examine the target tissue; and
 to remove, from a skin 3D model representing a 3D contour of a patient's skin, a shoulder portion of the skin 3D model corresponding to a skin area adjacent to a shoulder joint of the patient that would substantially change its position relative to the target tissue and/or substantially change its contour as an arm linked to the shoulder joint rotates about the shoulder joint, thereby providing a skin marker
information about a proposed medical procedure to treat or examine the target tissue; and to remove, from the skin 3D model, one or both of: (1) a first portion of the skin 3D model corresponding to a first skin area of the patient that would contact or directly face a lying surface on which the patient would lie during the proposed medical procedure, and (2) a second portion of the skin 3D model corresponding to a second skin area of the patient adjacent to a shoulder joint of the patient's body that would substantially change its position relative to the target tissue and/or substantially change its contour as an arm linked to the shoulder joint moves about the shoulder joint, thereby providing a skin marker that comprises at least part of the skin 3D model 
that comprises at least part of the skin 3D model excluding the shoulder portion therefrom.
that comprises at least part of the skin 3D model excluding one or both of the first portion and the second portion therefrom.



Instant Application
1
2
3
4
5
6
7
8
9
U.S. Patent No. 11,341,622.
1
1
3
4
4
6
7
8
9



Instant Application
10
11
12
13
14
15
16
17
18
U.S. Patent No. 11,341,622
10
11
12
13
14
16
16
1 & 10
17


Instant Application
19
20
U.S. Patent No. 11,341,622
15
1



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616